Filed 11/10/21 Carranza v. City of L.A. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 LILLIAN L. CARRANZA,                                             B304756

           Plaintiff and Appellant,                               (Los Angeles County
                                                                  Super. Ct. No. BC690761)
           v.

 CITY OF LOS ANGELES,

           Defendant and Respondent.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Georgina Torres Rizk, Judge. Affirmed.
      Law Offices of Gregory W. Smith, Gregory W. Smith,
Leila K. Al Faiz; Benedon & Serlin, Douglas G. Benedon and
Judith E. Posner for Plaintiff and Appellant.
      Lozano Smith, Mark W. Waterman, Mark K. Kitabayashi
and Lauren L. Lyman for Defendant and Respondent.
                      ——————————
     Lillian L. Carranza, a captain in the Los Angeles Police
Department (LAPD), sued the City of Los Angeles (the City) for
whistleblower retaliation under Labor Code1 section 1102.5,
subdivision (b) after she reported that the LAPD was
misclassifying aggravated assaults as simple assaults and was
not promoted to commander. The court granted summary
judgment in favor of the City on the grounds that the
misclassifications were public knowledge after they were reported
by the Los Angeles Times. For the reasons stated below, we
affirm.
                             BACKGROUND
I.      LAPD’s classification of crimes
       The LAPD participates in the Federal Bureau of
Investigation’s (FBI) Uniform Crime Reporting Program (UCR),
which tracks crimes nationwide based on the seriousness of the
crime, frequency of occurrence, pervasiveness, and likelihood of
being reported. Before law enforcement agencies report their
crime statistics to the FBI, they must classify crimes according to
criteria set forth in the UCR’s manual. As the UCR is a
nationwide program, its classification system does not correlate
with California law or the Penal Code. To classify a crime, law
enforcement agencies use the crime reports that detail the facts
of each incident to analyze those facts according to the UCR’s
classification system.
       The relevant UCR classifications here are aggravated and
simple assaults. The UCR defines an aggravated assault as an


        1 All   undesignated statutory references are to the Labor
Code.




                                     2
unlawful attack by one person upon another for the purpose of
inflicting severe or aggravated bodily injury and is usually
accompanied by use of a weapon or means likely to produce death
or great bodily harm. The UCR defines a simple assault as an
assault which does not involve the use of a firearm, knife, cutting
instrument, or other dangerous weapon and in which the victim
did not sustain serious or aggravated injuries. The UCR manual
seems to acknowledge that assaults are difficult to classify and
provides additional guidance, instructing law enforcement
agencies to consider the type of weapon employed or the use of an
object as a weapon, the seriousness of the injury, and the intent
of the assailant to cause serious injury.
II.   The Los Angeles Times reports that the LAPD is
      misclassifying crimes.
       In August 2014, the Los Angeles Times published an article
criticizing the LAPD’s crime classification reporting to the FBI.
(Poston & Rubin, LAPD misclassified nearly 1,200 violent crimes
as minor offenses, L.A. Times (Aug. 9, 2014).) The article’s
analysis was based on summaries of crime reports from October
2012 through September 2013. The investigation concluded that
nearly 1,200 violent crimes had been misclassified, of which
almost 1,100 were aggravated assaults.
       In response to the article, the LAPD instituted reforms to
ensure its crime classifications were accurate. It established a
unit to serve as a liaison to the FBI to ensure compliance with
the UCR and made watch commanders responsible for classifying
crimes rather than record clerks. Since instituting the reforms,
the number of incidents classified as aggravated assaults has
risen consistently.




                                 3
III.   Carranza reports further crime misclassifications to her
       superiors.
       Carranza is a captain in the LAPD with extensive
experience in the classification of crimes. After the publication of
the Los Angeles Times article, Carranza was tasked with
auditing those crimes identified by the article to determine
whether the crimes in question had been misclassified.
       In addition, on her own initiative, Carranza audited the
crime classifications for her division as well as other area
divisions within LAPD’s jurisdiction. Carranza’s audits revealed
that a significant number of aggravated assaults were still being
misclassified as simple assaults despite LAPD’s reforms.
Carranza took this information to her superiors and either
received no response or was chastised for auditing the crime
statistics of other divisions outside of her command. For
example, Carranza reported the misclassifications to Commander
Regina Scott and asked to reclassify the subject crimes before the
FBI published its 2014 crime statistics. Scott told Carranza,
“you’re not going to reclassify anything,” “you need to stand
down,” and “this is coming straight from the top.” In another
instance, Carranza notified Commander Jon Peters about the
misclassification of crimes across divisions. Peters said he would
look into the misclassifications, but never followed up with
Carranza or asked her about her specific findings. Carranza also
emailed a copy of the report listing the misclassified assaults to
the Director of LAPD’s Office of Operations, Assistant Chief
Jorge Villegas. Villegas never responded to Carranza’s email and
told her later, “You know why I never responded to your
email . . . ? Because that had nothing to do with you. You need
to focus on your command. Stay in your lane.”




                                 4
      Carranza emailed a list of misclassified assaults to the
commanding officer of LAPD’s COMPSTAT2 division John
Neuman and his subordinate assigned as the liaison to the FBI.
In this correspondence, Carranza did not state that the
misclassifications violated any statute or regulation or that any
individual had engaged in illegal conduct. Rather, Carranza
focused on the fact that the misclassified crimes and inaccurate
statistics were unfairly relied upon to compare her division to
other divisions that had reported an overall decrease in violent
crime based on the misclassified aggravated assaults. Carranza
stated, “My intent is to ensure accurate reporting and that we are
all being held to the same standards and expectations” and that
“[n]ormally, [she] would not care, but these numbers are being
used to compare and rank Van Nuys.”
       After Carranza did not receive a response from the
COMPSTAT division, she emailed Deputy Chief Robert Green.
Again, Carranza did not identify any statute or regulation that
had been violated, but stated that ignoring the problem would
aggravate the issue and would just be “kicking the can down the
road.” She repeated her desire for divisions to be “held to the
same standard” and expressed concern that the misclassifications
could lead to “another public embarrassment on the front page of
the LA Times.”
       Eventually, some of those simple assaults that Carranza
had identified as misclassified were properly reclassified as
aggravated assaults. Nonetheless, Carranza continued to receive


      2 COMPSTAT   is short for computer statistics. LAPD’s
COMPSTAT division provides statistical data for the
management of police operations.




                                 5
negative feedback from her superiors, including then Assistant
Chief Michel Moore, who told her to “stay in her lane.”
IV.   Carranza seeks a promotion to commander.
       Around this time, Carranza sought a promotion from
captain to commander. However, despite Carranza’s rank on the
promotional list and receiving the highest score on the
commander’s examination, the LAPD did not promote Carranza
to commander. Deputy Chief John Sherman told Carranza she
ran a very good command and that he appreciated the work she
had done, but that she would not be promoted because of her
deficient executive communication skills. He advised Carranza
that, “if you want to promote and become part of the top .005
percent of [the LAPD], you need to stop meddling into other
people’s business and stop auditing numbers, you need to stay in
your lane.”
       After Carranza was passed over during a second round of
promotions, she was transferred to the commercial crimes
division where she is currently the commanding officer. No
commanding officer from the commercial crimes division has been
promoted to commander within the last 11 years whereas 25 out
of the last 30 promotions to commander have been from area
commanding officer positions like the one previously held by
Carranza.
V.    Procedural history
       Carranza sued the City for whistleblower retaliation under
section 1102.5. Carranza alleged she had engaged in protected
activity by complaining about crime misclassification and the
systemic underreporting of violent crime, which she believed
violated LAPD’s legal obligation to maintain records for reporting




                                6
accurate crime statistics. Carranza also alleged LAPD had
retaliated against her by undermining her chances of succeeding
as a captain and failing to promote her to commander.
       The City moved for summary judgment, contending
Carranza had not engaged in protected activity within the
meaning of section 1102.5 and thus could not recover for
whistleblower retaliation as a matter of law. In any event, LAPD
did not retaliate against Carranza and her failure to become a
commander was due to deficiencies in her communication skills,
not her reports of crime misclassification.
       The trial court granted summary judgment in favor of the
City, concluding that LAPD’s problem with misclassification of
aggravated assaults was well-known, as evidenced by the Los
Angeles Times article and therefore Carranza did not reveal a
hidden or unknown violation.
       Carranza appealed.
                           DISCUSSION
I.    Standard of review
      Summary judgment is proper when there are no triable
issues of material fact and the moving party is entitled to
judgment as a matter of law. (Code Civ. Proc., § 437c, subd. (c).)
“The purpose of the law of summary judgment is to provide
courts with a mechanism to cut through the parties’ pleadings in
order to determine whether, despite their allegations, trial is in
fact necessary to resolve their dispute.” (Aguilar v. Atlantic
Richfield Co. (2001) 25 Cal.4th 826, 843.) We independently
assess the correctness of the trial court’s ruling and apply the
same legal standard as the trial court in determining whether
there are any genuine issues of material fact or whether the




                                 7
moving party is entitled to judgment as a matter of law. (Ross v.
County of Riverside (2019) 36 Cal.App.5th 580, 591.) “The trial
court’s stated reasons for granting summary judgment are not
binding on us because we review its ruling, not its rationale.”
(Kaneko v. Yager (2004) 120 Cal.App.4th 970, 977.)
II.   Carranza cannot establish that she engaged in protected
      activity under section 1102.5.
       Carranza has alleged a single cause of action against the
City for violation of section 1102.5. Section 1102.5, subdivision
(b) prohibits an employer from retaliating “against an employee
for disclosing information . . . to a government or law enforcement
agency, [or] to a person with authority over the employee . . . if
the employee has reasonable cause to believe that the
information discloses a violation of [a] state or federal statute, or
a violation of or noncompliance with a local, state, or federal rule
or regulation, regardless of whether disclosing the information is
part of the employee’s job duties.”
       To establish a violation of section 1102.5 requires: “ ‘(1) the
plaintiff establish a prima facie case of retaliation, (2) the
defendant provide a legitimate, nonretaliatory explanation for its
acts, and (3) the plaintiff show this explanation is merely a
pretext for the retaliation.’ ” (Ross v. County of Riverside, supra,
36 Cal.App.5th at p. 591.) To establish a prima facie case of
retaliation, “the plaintiff must show (1) the plaintiff engaged in
protected activity, (2) the defendant subjected the plaintiff to an
adverse employment action, and (3) there is a causal link
between the two.” (Id. at p. 592.)
       An employee engages in protected activity under section
1102.5, subdivision (b) when the employee “discloses to a
governmental agency ‘ “reasonably based suspicions” of illegal




                                  8
activity.’ ” (Mokler v. County of Orange (2007) 157 Cal.App.4th
121, 138.) “A report made by an employee of a government
agency to their employer is a disclosure of information to a
government or law enforcement agency.” (§ 1102.5, subd. (d).)
When an employee discloses his or her reasonably based
suspicions of illegal activity to his or her superiors, the employee
need not identify a specific violation of law to trigger
whistleblower protection. (Ross v. County of Riverside, supra, 36
Cal.App.5th at p. 592.) However, an employee’s reasonably based
suspicion must be grounded in some statute, rule, or regulation
which may have been violated by the reported conduct. (Ibid.)
       Carranza’s section 1102.5 cause of action fails as a matter
of law because she cannot establish that she engaged in protected
activity.3 Specifically, Carranza cannot show that she reported a
violation of a state or federal statute or noncompliance with a
local, state or federal rule or regulation. Nor can Carranza
establish that she reported her reasonable suspicions of illegal
activity when she notified her superiors about the
misclassifications.
       It is undisputed that Carranza did not identify a specific
law that LAPD was violating when she initially reported that
aggravated assaults were being routinely misclassified as simple


      3 We   note that the trial court granted summary judgment
on a different ground from the one we find determinative here.
We may affirm a summary judgment on any correct legal theory,
if the parties had an adequate opportunity to address the theory
in the trial court. (California School of Culinary Arts v. Lujan
(2003) 112 Cal.App.4th 16, 22.) The parties fully briefed the
issue of whether Carranza engaged in protected activity in the
lower court and on appeal.




                                 9
assaults according to the UCR’s criteria. Carranza’s reports
identified the misclassifications as a potential source of public
embarrassment and indicated that the LAPD’s “numbers should
be clean,” but characterized the problem as nonurgent and
something that could be corrected later. Carranza was concerned
that the skewed statistics were being used unfairly to compare
the performance of her division to others who were misclassifying
assaults.
       Carranza’s failure to report a specific violation to her
superiors notwithstanding, she would still be entitled to
whistleblower protection if she established that she was reporting
her reasonably based suspicions of illegal activity by pointing to a
specific statue, rule, or regulation that may have been violated by
the misclassifications. (Ross v. County of Riverside, supra, 36
Cal.App.5th at p. 592.) Carranza contends that she reasonably
believed that the LAPD was violating its duty to maintain correct
records under Penal Code section 13020. Penal Code section
13020, subdivision (a) obligates every chief of police to “install
and maintain records needed for the correct reporting of
statistical data.” Carranza asserts that by misclassifying
aggravated assaults as simple assaults under the criteria set
forth by the UCR, the LAPD was not fulfilling its legal obligation
under Penal Code section 13020.
       Carranza’s reliance on Penal Code section 13020 is
unavailing. To the extent Penal Code section 13020 creates a
duty for the LAPD to maintain and install correct records for the
reporting of statistical data, it does not create an additional duty
for the LAPD to correctly classify crimes according to the UCR’s
criteria without error. Indeed, because classifying crimes is a
subjective exercise, misclassification of assaults is not necessarily




                                 10
error. Beyond this subjective source of variance, the UCR
tolerates and the FBI would expect some rate of objective error,
even when the factors of classification are static. Penal Code
section 13020 merely requires the LAPD to install and maintain
records for the correct reporting of statistical data, which is
exactly what happened here. Carranza, using the crime reports
installed and maintained by the LAPD, could correctly identify
those assaults that had been misclassified for purposes of
reporting statistical data to the FBI. She did not claim that the
crime reports themselves were missing or that they were falsified
or inaccurate. Her complaint was that the LAPD misclassified
crimes when it converted the underlying crime reports into
statistical data using the criteria set forth by the UCR’s manual
and then failed to correct those errors. As such, Carranza cannot
rely on Penal Code section 13020 to show that she reasonably
believed the misclassifications and failure to correct reporting
errors constituted illegal activity when she utilized LAPD’s
records to determine the accuracy of the data.
       Carranza relies on Ross v. County of Riverside, supra, 36
Cal.App.5th 580 to assert that her reasonable belief of illegal
activity was sufficient to establish she engaged in protected
activity under section 1102.5 irrespective of her failure to identify
a specific statutory or regulatory violation. However, Ross held
that, to have a reasonably based suspicion, the employee must be
able to point to some statute, rule, or regulation which may have
been violated. (Id. at p. 592.) For example, the employee in Ross,
a deputy prosecutor, disclosed information to his superiors that
his office would be unable to prove a particular murder case
beyond a reasonable doubt. The prosecutor told his superiors
they lacked probable cause to continue prosecuting the case




                                 11
because of a coerced confession, exculpatory DNA evidence, and a
recorded confession by another individual close to the criminal
defendant. After the prosecutor recommended dismissing the
case, he was constructively terminated. The trial court granted
summary judgment in favor of the employer and the Court of
Appeal reversed, concluding that the prosecutor did not need to
identify a specific statutory violation but could rely on his belief
that continued prosecution would violate the criminal defendant’s
due process rights as well as a prosecutor’s ethical obligations
under state law. (Id. at pp. 592–593.)
       Unlike Ross, where the whistleblower could point to
numerous constitutional principles, statutes, and rules of
professional conduct to ground his suspicions of illegal activity,
Carranza cannot show that the misclassifications violated any
law. At most, the misclassifications ran afoul of the criteria set
forth in the UCR’s manual, which itself acknowledges that the
classification of assaults is difficult and offers additional
guidance to law enforcement agencies to ensure accurate
reporting.
       This case is akin to Mueller v. County of Los Angeles (2009)
176 Cal.App.4th 809 and Carter v. Escondido Union High School
Dist. (2007) 148 Cal.App.4th 922 where employees conflated their
reports of internal personnel issues and policy disputes with
protected whistleblowing activity. In Mueller, a firefighter with
the County of Los Angeles Fire Department sued for
whistleblower retaliation. Mueller claimed his employer
retaliated against him for voicing his opinion about the transfer
of captains out of a specific fire station and for filing formal
grievances about his transfer from station to station. (Id. at
p. 819.) Like Carranza, Mueller asserted that section 1102.5 only




                                12
required that the employee have reasonable cause to believe that
the information he disclosed to a government or law enforcement
agency disclosed a violation of a statute, rule, or regulation.
However, Mueller concluded that the plaintiff merely reported
violations of his employer’s internal policies which did not merit
whistleblower protection. (Id. at p. 822.) “[M]atters such as
transferring employees, writing up employees, and counseling
employees are personnel matters.” (Ibid.) “ ‘To exalt these
exclusively internal personnel disclosures with whistleblower
status would create all sorts of mischief. Most damagingly, it
would thrust the judiciary into micromanaging employment
practices and create a legion of undeserving protected
“whistleblowers” arising from the routine workings and
communications of the job site.’ ” (Ibid.)
       Likewise, in Carter v. Escondido Union High School Dist.,
supra, 148 Cal.App.4th at page 925, a teacher sued the school
district for whistleblower retaliation when his employer
terminated him after he reported that a football coach
recommended a nutritional supplement to a student athlete. A
jury found in favor of the teacher and the Court of Appeal
reversed, concluding that the teacher’s disclosure was not a
protected activity under section 1102.5 but rather a routine
“ ‘internal personnel disclosure’ ” over a disagreement about the
treatment of student athletes. (Id. at p. 934.)
       Like Mueller and Carter, the reports here are limited to
disputes over internal personnel issues and compliance with
interagency policies. Carranza’s reports did not implicate a
violation of state or federal statute, or a violation of or
noncompliance with a local, state, or federal rule or regulation.
Therefore, Carranza was not entitled to whistleblower protection




                                13
under section 1102.5 and summary judgment was properly
granted. Because we conclude that Carranza cannot establish
that she was engaged in protected activity as a matter of law, we
do not address her remaining contentions. (See D’Amico v. Board
of Medical Examiners (1974) 11 Cal.3d 1, 18–19.)
                         DISPOSITION
     The judgment is affirmed. The City of Los Angeles is
awarded its costs on appeal.
     NOT TO BE PUBLISHED.



                                      WINDHAM, J.*

We concur:



             LAVIN, Acting P. J.



             EGERTON, J




      * Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 14